86 N.Y.2d 761 (1995)
655 N.E.2d 171
631 N.Y.S.2d 130
The People of the State of New York, Respondent,
v.
Jose Alvarez, Appellant.
Court of Appeals of the State of New York.
Decided July 6, 1995.
Karen M. Kalikow, New York City, and Daniel L. Greenberg for appellant.
Robert T. Johnson, District Attorney of Bronx County, Bronx (Lisa Ellen Mudd of counsel), for respondent.
Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK concur.
*762MEMORANDUM.
The order of the Appellate Division should be affirmed. After a jury trial, defendant was convicted of criminal possession and sale of a controlled substance in the third degree. On appeal, defendant challenged the court's Allen charge to the jury as being improper. The Appellate Division rejected defendant's contention.
*763The record indicates that the Allen charge when taken as a whole was proper. The initial charge stressed the importance of reaching a verdict without forcing any juror to yield a conscientious belief (see, People v Ali, 65 AD2d 513, 514, affd 47 N.Y.2d 920). While noting the jurors must accommodate inconsistencies in what other jurors may urge and attempt to reconcile the testimony, the court urged the jurors to "stick to [their] guns" if they believed in the "righteousness" of their positions. Moreover, any lack of clarity that could have arisen from the initial charge was dispelled by the court's supplemental instruction.
Defendant's remaining contentions are unpreserved.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.